Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/19/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/19/2021.  In particular, claim 1 has been amended to limit the binder system to one comprising furan derivatives and/or furfuryl alcohol or precondensates of furan derivatives and/or furfuryl alcohol, claim 11 has been amended to remove “available,” and claims 17-22 are new333.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is the examiner’s position that the molar ratio of amino acid to formaldehyde fails to satisfy the written description requirement of 35 USC 112(a) because there does not appear to be a written description requirement of the molar ratio of amino acid to all formaldehyde in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  Applicant has not pointed to any portion of the specification, and examiner has not found any support for this phraseology in the specification as originally filed.  While there is support for the molar ratio of amino acid to formaldehyde based on unreacted and remaining formaldehyde after reacting with phenol or furfuryl alcohol, there is no support for the ratio based on total formaldehyde.

Claim Rejections - 35 USC § 102
Claims 1, 5, 7, 9, 10, 12, 14, 15, 18, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB ‘619 (GB 1,075,619).
With respect to claims 1, 5, 9, 12, 14, and 15, GB ‘619 exemplifies a composition for a foundry core comprising a binder which contains urea-formaldehyde resin modified with furfuryl alcohol, chlorinated amino acid, and white siliceous sand (i.e., silica sand, claimed pourable, refractory fillers) (Example 2, page 3, lines 80-101).
With respect to claim 7 and 18, in Example 2, 100 parts by weight siliceous sand is mixed with 2.24 parts of binder ingredients which provides for a ratio of 100:2.24.

With respect to claim 22, this claim which further limits aluminum silicate, heavy minerals, and industrial ceramics does not exclude the alternative embodiment of silica sand.  Since the latter is disclosed by GB ‘619 as discussed above, it is proper to include claim 22 in this rejection.

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9, 10, 12, 14-16, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lohschelder (DE 2353642, machine translation provided by examiner) in view of Adkins (US 3,725,333).
With respect to claims 1-4, 9, 12, 14, Lohschelder discloses a binding agent for foundry molding (paragraph 0005) comprising phenol-formaldehyde condensation products and amino acids including glycine and alanine (abstract).  The binding agent is mixed with granular refractory material such as sand (paragraph 0009) which reads on claimed pourable, refractory filler.  
Lohschelder discloses that the phenol-formaldehyde resins can be modified (paragraph 0005), however, it fails to disclose the addition of furfuryl alcohol.
Adkins discloses foundry molding compositions and teaches that phenol-formaldehyde resin binders are modified with 10-70 wt % of furfuryl alcohol in order to provide for improved properties including water resistance and tensile strength and reduced pinholing (abstract; col. 1, lines 43-50).
Given that Lohschedler allows for the modification phenol-formaldehyde resin and further given the advantages provided for when modifying phenol-formaldehyde resin with furfuryl alcohol as taught by Adkins, it would have been obvious to one of ordinary skill in the art to utilize a binder system comprising formaldehyde and furfuryl alcohol.

With respect to claims 7 and 18, in Example 1, 3 wt % of binding agent is used with the sand (paragraph 0038; also see page 8, lines 5-8 of German document).
With respect to claims 10 and 19, Lohschelder does not disclose the relative amino acid in the molded mixture, however, it is the examiner’s position is that the amount is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Specifically, Lohschelder discloses that the limits on the amount of amino acid are based on solubility (paragraph 0022).
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amounts of amino acid, including those within the scope of the present claims, so as to produce desired end results.
	With respect to claim 15, Lohschelder discloses adding a hardener to form the mold (paragraph 0038).
With respect to claims 16 and 21, Lohschedler discloses adding a hardener but not a sulfonic acid such as para-toluenesulfonic acid.
Adkins discloses various suitable curing agents can be used which include para toluene sulfonic acid (col. 2, line 65 to col. 3, line 8).
.

Claims 1-5, 7-10, 12, 14-16, 10, 18, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirohashi (JP 10-193033, machine translation provided by examiner) in view of Adkins (US 3,725,333).
With respect to claims 1-4, 8, 9, 12, 14, and 16, Hirohashi discloses a resin composition for shell mold (i.e., foundry mold) comprising 100 parts by weight phenol-formaldehyde resin and 1-30 parts by weight of an amino acid (abstract) such as glycine (page 1, second paragraph).  
Hirohashi discloses that the phenol-formaldehyde resin is not “particularly limited” and includes modified resins (page 2, middle of first full paragraph), however, it fails to disclose the addition of furfuryl alcohol.
Adkins discloses foundry molding compositions and teaches that phenol-formaldehyde resin binders are modified with 10-70 wt % of furfuryl alcohol in order to provide for improved properties including water resistance and tensile strength and reduced pinholing (abstract; col. 1, lines 43-50).
Given that Hirohashi allows for the modification phenol-formaldehyde resin and further given the advantages provided for when modifying with furfuryl alcohol as taught by Adkins, it would have been obvious to one of ordinary skill in the art to utilize a binder system comprising formaldehyde and furfuryl alcohol.
	With respect to claims 5 and 22, refractory aggregate includes silica sand and chromate sand (page 2, last 7 lines).  Claim 22 which further limits aluminum silicate, heavy minerals, and industrial ceramics does not exclude the alternative embodiment of silica sand and chromate sand.  Since the latter is disclosed by Hirohashi as discussed above, it is proper to include claim 22 in this rejection.

With respect to claims 10 and 19, in Examples 1-5, 100 parts by weight of sand is added to 1.5 parts by weight resin (page 3, end of first paragraph).  Hirohashi discloses 1-30 parts by weight of amino acid is added to 100 parts by weight phenol formaldehyde (abstract), which provides for amount of amino acid in mold mixture material of 0.015-0.34 wt %.
With respect to claim 15, Hirohashi discloses that the resin is mixed with a curing agent and refractory aggregated and molded by curing (page 2, 2nd paragraph).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lohschelder (DE 2353642, machine translation provided by examiner) or Hirohashi (JP 10-193033, machine translation provided by examiner), either of which in view of Adkins (US 3,725,333) and further in view of Gruber (US 4,780,526).
The discussions with respect to Lohschelder, Hirohashi, and Adkins in paragraphs 7 and 8 above are incorporated here by reference.
Lohschelder, Hirohashi, and Adkins disclose that the refractory material is sand, however, they fail to disclose the particle diameter of the sand.
Gruber discloses a curable binder composition and teaches in ordinary foundry application, sand-type aggregate is used having a particle size of smaller than 150 mesh (i.e., about 100 microns or 0.1 mm) and preferably has an average particle size between 50-150 mesh (i.e., 100-300 microns or 0.1-0.3 mm).
Given that Lohshelder, Hirohashi, Adkins, and Gruber are all drawn to foundry materials and further given that Gruber discloses that ordinary sand-type foundry aggregate has average particle .
 
Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn